Title: John B. Smyth (for William Duane) to Thomas Jefferson, 2 February 1816
From: Duane, William,Smyth, John B.
To: Jefferson, Thomas


            
              Sir
              Aurora Office Philada 2d Feby 1816
            
            At head you will be pleased to find your account which I hope will may be found correct—if so would be very much obliged to you for a remittance of the amount; I should not have taken the liberty of sending it on so early but am much in want of money.
            
              Yours very respectfully
              
                
                  John B Smyth
                
                
                  for William Duane.
                
              
            
          